ACCEPTED
                                                                                            03-15-00105-CR
                                                                                                    6902540
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       9/14/2015 9:40:56 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                           NO.   0 3 - 1£-()0 I u..L- C,K

                                                                          FILED IN
                          THE COURT OF APPEALS                     3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                       For the Third District at Austin, Texas
                                                                   9/14/2015 9:40:56 AM
                                                                     JEFFREY D. KYLE
                                                                           Clerk
                          State ofTcxas Vs. Justin Murphy


               APPELLANT'S MOTION FOR EXTENSION


   On Appeal from an order denying relief on an Application for Writ of Habeas
                Corpus from the County Court at Law Number 3




                                        Adam T. King Blackwell Reposa
                                        SBN 24040163
                                        ll 06 San Antonio
                                        Austin, Texas 78701
                                        Tel: (512) 476-0444
                                        Fax: (512) 478-1114
                                        Attorney for Defendant




TO THE THIRD COURT OF APPEALS ,

COMES NOW Justin Murphy, Appellant and moves this Court to Grant an extension of time to
file brief and in support of shows the following.
          l. Justin Murphy has a brief due on September 14,2015.
          2. Counsel has not had any previous extensions granted.
          3. A previous motion for extension was filed, this cause was dismissed, and then later
reinstated.
          4. Counsel has tried 5 separate jury trials in the time the reinstated appeal has been
pending and has not had time to complete the brief.
            5. This motion is not made for delay, but that justice may be Done.

Counsel requests a 45 day extension.

                                             Respectfully submitted,

                                             Adam T. King Blackwell Reposa
                                             SBN 24040163
                                             ll 06 San Antonio
                                             Austin, Texas 78701
                                             Tel: (512) 476-0444
                                             Fax: (512) 478-1114




                                             By        ~     7
                                                                 fllt?
                                                  Adam T. Kiog:ackwOll Reposa


                                   CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing was served on the Travis County Attorney's
Office via Hand Delivery on this, the 14th day of September, 20 15.



                                             By: _ _  c=_/__z_,__(_J - -'~
                                                                         ------
                                                  Adam T. King Blackwell Reposa
                                                  Attorney for Justin Murphy